Title: To George Washington from Adam Stephen, 27 July 1758
From: Stephen, Adam
To: Washington, George

 

Sir,
Camp near Raes Town July 27th 1758

There is nothing new here—By last accounts the General was indisposd & had not left Carlisle, on Sunday.
By all reports, there has been a great miscarriage at an Enemy’s post calld the Saw-Mill within two miles of Ticonderogo—We have no distinct account of the affair, nor is it known here, who Commanded the Attack; It is imagind that the Advanced Party, or rather First Division, made too great hast forward; before the Body of the Army were at hand to Support them.
I expect you soon will have the Regiment together, but as you will have an interview with Col. Bouquet in a few days I shall refer saying anything of it.
The purport of your meeting is to Consult measures for expediting matters, & the Roads will be the Chief Subject, I give you this hint, that you may have in readiness, what is to be said on that head, and am with respect Sir, your most Obt hubl. Servt

Adam Stephen

